DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 15-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., US2010/0054622 A1, and further in view of Jiang et al., US2014/0126834 A1.
Regarding claim 1, Adams teaches A method for video coding, executable by a processor (Fig. 3, par. 0035-0036; the image processor 350 performs video processing, and the decoder 308), comprising: receiving video data (par. 0033, 0035; media player (e.g., optical disk apparatus 300) includes an optical disk reader 302, a processing unit 304, a memory 306, a decoder 308 for which the decoder 308 can receive and decompress digital video and/or audio content.); and detecting an edge present within a sample of the received video data (par. 0037, 0054; the image processor 350 performs some or all of the tasks associated with edge detection and/or smoothing of irregularities in edges in an image or frames of video, and the edge detector module 552 can be any combination of software agents and/or hardware components able to detect object edges in a digital image and/or frames of videos.).  
Adams fails to teach the following recited limitations.  However, Jiang teaches calculating a gradient value corresponding to a direction associated with the detected edge (par. 0013; determines the direction of edges and/or texture; Directional TV is calculated based on the gradients along the determined direction and its orthogonal direction.); and decoding the video data based on the calculated gradient (par. 0044-0047; TV regularization based reconstruction makes it possible for the video codec to recover pictures with incomplete DCT coefficients. TV regularization is performed in unit of block instead of the whole frame. The reconstruction is based on Eq. (11).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adams teachings with Jiang’s teachings in order to obtain better quality by improve the coding efficiency of the system (Jiang, par. 0013).

Regarding claims 2, 16 and 19, Adams and Jiang teach all the limitations in claims 1, 15 and 18.  Adams further teaches wherein the edge is detected based on one or more from among a Sobel edge detector, a Canny edge detector, and a direction search based on comparing a block of the received video data to one or more predetermined edge directions (par. 0054; The edges can be detected by computing vertical and/or horizontal gradients in the image, for example, via a modified Sobel technique.).

Regarding claim 4, Adams and Jiang teach all the limitations in claim 1.  Adams further teaches wherein the gradient value specifies an increase or decrease of sample values associated with the detected edge (par. 0022; if the edges have been detected using image gradients, the strength of the edge is determined by computing the gradient magnitude and the direction of the edge can be determined by using the vertical and horizontal components of the gradient to compute the tangent of the edge angle.).

Regarding claim 5, Adams and Jiang teach all the limitations in claim 4.  Jiang further teaches wherein the gradient is computed in a direction orthogonal to the direction associated with the detected edge (par. 0015; Computation of Directional Total Variation occurs by the gradient along the edge and its orthogonal direction.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adams teachings with Jiang’s teachings in order to obtain better quality by improve the coding efficiency of the system (Jiang, par. 0013). 

Regarding claim 6, Adams and Jiang teach all the limitations in claim 4.  Jiang further teaches wherein the gradient is computed by summing differences of pairs of sample values along the detected edge (par. 0061; a TV determining unit 42 for determining a total variation of the image using a weighted sum of variations along the at least one predominant direction and along a direction orthogonal to the at least one predominant direction, and a processing unit 43 for processing the image using regularization of the total variation.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adams teachings with Jiang’s teachings in order to obtain better quality by improve the coding efficiency of the system (Jiang, par. 0013).

Regarding claim 15, Adams teaches A computer system for video coding (Fig. 3, par. 0035-0036; the image processor 350 performs video processing, and the decoder 308), the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code (par. 0036; The processing unit 304 can communicate with the memory 406, which in some embodiments, stores sequences of instructions executable by the processing unit 304.); and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (par. 0043; The processing unit 404 can be any combination of software agents and/or hardware components able to execute instructions used by the system 400.), said computer program code including: receiving code configured to cause the one or more computer processors to receive video data (par. 0033, 0035; media player (e.g., optical disk apparatus 300) includes an optical disk reader 302, a processing unit 304, a memory 306, a decoder 308 for which the decoder 308 can receive and decompress digital video and/or audio content.); and detecting code configured to cause the one or more computer processors to detect an edge present within a sample of the received video data (par. 0037, 0054; the image processor 350 performs some or all of the tasks associated with edge detection and/or smoothing of irregularities in edges in an image or frames of video, and the edge detector module 552 can be any combination of software agents and/or hardware components able to detect object edges in a digital image and/or frames of videos.).
Adams fails to teach the following recited limitations.  However, Jiang teaches calculating code configured to cause the one or more computer processors to calculate a gradient value corresponding to a direction associated with the detected edge (par. 0013; determines the direction of edges and/or texture; Directional TV is calculated based on the gradients along the determined direction and its orthogonal direction.); and decoding code configured to cause the one or more computer processors to decode the video data based on the calculated gradient (par. 0044-0047; TV regularization based reconstruction makes it possible for the video codec to recover pictures with incomplete DCT coefficients. TV regularization is performed in unit of block instead of the whole frame. The reconstruction is based on Eq. (11).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adams teachings with Jiang’s teachings in order to obtain better quality by improve the coding efficiency of the system (Jiang, par. 0013).

Regarding claim 18, Adams teaches A non-transitory computer readable medium having stored thereon a computer program for video coding (par. 0043; The instructions may be accessed by communicating with the memory 406.), the computer program configured to cause one or more computer processors to: receive video data (par. 0033, 0035; media player (e.g., optical disk apparatus 300) includes an optical disk reader 302, a processing unit 304, a memory 306, a decoder 308 for which the decoder 308 can receive and decompress digital video and/or audio content.); detect an edge present within a sample of the received video data (par. 0037, 0054; the image processor 350 performs some or all of the tasks associated with edge detection and/or smoothing of irregularities in edges in an image or frames of video, and the edge detector module 552 can be any combination of software agents and/or hardware components able to detect object edges in a digital image and/or frames of videos.).
Adams fails to teach the following recited limitations.  However, Jiang teaches calculate a gradient value corresponding to a direction associated with the detected edge (par. 0013; determines the direction of edges and/or texture; Directional TV is calculated based on the gradients along the determined direction and its orthogonal direction.); and decode the video data based on the calculated gradient (par. 0044-0047; TV regularization based reconstruction makes it possible for the video codec to recover pictures with incomplete DCT coefficients. TV regularization is performed in unit of block instead of the whole frame. The reconstruction is based on Eq. (11).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adams teachings with Jiang’s teachings in order to obtain better quality by improve the coding efficiency of the system (Jiang, par. 0013).

Claim(s) 3, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Jiang, as applied to claims 1, 15 and 18 above, and further in view of Zhao et al., US2017/0280162 A1.
Regarding claims 3, 17 and 20, Adams and Jiang teach all the limitations in claims 1, 15 and 18.  
Adams and Jiang failed to teach the remaining recited limitation.  However, Zhao teaches wherein the edge detection is performed at one from among the pixel-level and the block-level based on a size associated with the sample of the received video data (par. 0064; when applying one or more of these coding tools on top of the QTBT partitioning structure, the optimization may be performed on each QT or BT block node, which in turn can be as small as 4×4.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adams’s and Jiang’s teachings with Zhao’s teachings in order to achieve even more compression (Zhao, par. 0005).

Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Jiang, as applied to claim 1 above respectively, and further in view of He et al., US2018/0124400 A1.
Regarding claim 7, Adams and Jiang teach all the limitations in claim 1.  
Adams and Jiang failed to teach the remaining recited limitation.  However, He teaches further comprising adding one or more offset values to the sample of the received video data (par. 0049; The offset may be added to the reconstructed chroma component of the color sample.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Adams’s and Jiang’s teachings with Zhao’s teachings in order to improve the chroma signal (e.g., by correcting sonic errors introduced in compression) (He, par. 0049).

Regarding claim 8, Adams, Jiang and He teach all the limitations in claim 7.  He further teaches wherein the one or more offset values are added to a color Q257949Page 20 of 23component different from a color component on which edge detection is applied (par. 0047).

Regarding claim 9, Adams, Jiang and He teach all the limitations in claim 7.  He further teaches wherein the one or more offset values are added to a color component that is the same as a color component on which edge detection is applied (par. 0047).

Regarding claim 10, Adams, Jiang and He teach all the limitations in claim 7.  He further teaches wherein the one or more offset values are added to all samples within a block (par. 0051).

Regarding claim 11, Adams, Jiang and He teach all the limitations in claim 7.  He further teaches wherein the one or more offset values are added only to samples located on the detected edge (par. 0051).

Regarding claim 12, Adams, Jiang and He teach all the limitations in claim 7.  He further teaches wherein the one or more offset values are derived based on the direction of the detected edge and the calculated gradient value (par. 0060).

Regarding claim 13, Adams, Jiang and He teach all the limitations in claim 12.  He further teaches wherein a look-up table containing the one or more offset values is pre-defined (par. 0042).

Regarding claim 14, Adams, Jiang and He teach all the limitations in claim 12.  He further teaches wherein the one or more offset values are derived based on the direction of the detected edge and a sign of the gradient value (par. 0060).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649